Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Clemenceau Theophilus Acquaye
(OI File No. 5-13-40236-9),

Petitioner,
v.
The Inspector General.
Docket No. C-16-64
Decision No. CR4653

Date: June 30, 2016

DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services excluded Petitioner, Clemenceau Theophilus Acquaye, from participation in
Medicare, Medicaid, and all other federal health care programs based on Petitioner’s
convictions for criminal offenses related to the delivery of a health care item or service
under Medicare or a state health care program and the neglect or abuse of a patient in
connection with the delivery of a health care item or service. For the reasons discussed
below, I conclude that the IG has a basis for excluding Petitioner because he was
convicted of four offenses, including Medicaid fraud, health care fraud, and the unlawful
practice of medicine, that relate to the delivery of a health care item or service under the
Medicaid program, and was also convicted of third degree criminal sexual conduct,
which was a crime against a patient in connection with the delivery of a health care item
or service. I affirm the 13-year exclusion period because the IG has proven one
aggravating factor and there are no mitigating factors present. I also affirm that the
effective date of Petitioner’s exclusion is August 20, 2015.
I. Background

By letter dated July 31, 2015, the IG notified Petitioner that, pursuant to sections
1128(a)(1) and 1128(a)(2) of the Social Security Act (Act), 42 U.S.C. § 1320a-7(a)(1),
(2), he was being excluded from participation in Medicare, Medicaid, and all federal
health care programs for a minimum period of 13 years, effective 20 days from the date
of the letter. IG Exhibit (Ex.) | at 1. In the letter, the IG informed Petitioner of the
factual basis for the exclusion, stating:

This action is being taken under sections 1128(a)(1) and 1128(a)(2) of the
Act (42 U.S.C. 1320a-7(a)) and is effective 20 days from the date of this
letter. The section 1128(a)(1) exclusion is due to your conviction as
defined in section 1128(i) (42 U.S.C. 1320a-7(i)), in the State of Michigan,
30" Judicial Circuit Court, Ingham County, of a criminal offense related to
the delivery of an item or service under the Medicare or a State health care
program, including the performance of management or administrative
services relating to the delivery of items or services, under any such
programs. The section 1128(a)(2) exclusion is due to your conviction as
defined in section 1128(i) (42 U.S.C. 1320a-7(i)), in the same court, of a
criminal offense related to neglect or abuse of patients, in connection with
the delivery of a health care item or service, including any offense that the
Office of Inspector General (OIG) concludes entailed, or resulted in,
neglect or abuse of patients (the delivery of a health care item or service
includes the provision of any item or service to an individual to meet his or
her physical, mental, or emotional needs or wellbeing, whether or not
reimbursed under Medicare, Medicaid, or any Federal health care program).

IG Ex. | at 1. The IG extended the exclusion period from the statutory minimum of five
years to 13 years based on the presence of one aggravating factor. IG Ex. 1 at 1-2. As
for the aggravating factor, the IG found that “[t]he sentence imposed by the court
included incarceration. The court sentenced you to 36 to 180 months of incarceration.”
IG Ex. | at 2; see 42 C-F.R. § 1001.102(b)(5). The IG did not consider any mitigating
factors. IG Ex. 1; see 42 C.F.R. § 1001.102(c).

Petitioner, through counsel, timely filed a request for hearing before an administrative
law judge that was dated September 29, 2015 and received on October 5, 2015. On
December 2, 2015, I convened a prehearing conference by telephone pursuant to

42 C.F.R. § 1005.6, during which I clarified the issues of the case and established a
schedule for the submission of prehearing briefs and exhibits. The schedule and
summary of the prehearing conference was memorialized in an Order and Schedule for
Filing Briefs and Documentary Evidence (Order), dated December 2, 2015.
Pursuant to the Order, the IG filed an informal brief (IG Br.) along with nine proposed
exhibits (IG Exs. 1-9), and also filed a reply brief (IG Reply). Petitioner filed a lengthy
handwritten informal brief! (P. Br.) and a separate response to the IG’s brief.
Petitioner’s brief included 15 exhibits. As nearly every exhibit includes handwritten
notations and arguments, Petitioner’s exhibits will not be separately admitted, but rather,
will be admitted with his brief. While Petitioner has requested a live hearing, the

' Petitioner does not make any cogent arguments supporting why he should not be
excluded from Medicare, Medicaid, and all other federal health care programs, nor does
he address with any specificity whether the 13-year length of the exclusion is
unreasonable. For example, Petitioner argues that he had ineffective counsel and that it is
unfair that he was convicted and incarcerated, whereas Dr. Elrington, his employer, fled
the country and evaded prosecution. P. Br.; see also
www.oig.hhs.gov/fraud/fugitives/profiles.asp, last visited June 28, 2016 (listing Dr. Errol
Elrington as a “WANTED” fugitive-at-large after he fled to Belize.). He further contends
that he worked under abusive conditions and that Dr. Elrington was his “slave master.”
Petitioner challenges his conviction, arguing that evidence was planted, witnesses were
coached and told lies under oath, prosecutors committed fraud, and that a polygraph
examiner was “high on Marijuana when he conducted the polygraph examination.”
Petitioner argues that he “was refused admission to Graduate Medical Education for
political reasons” and “refused to be trained by the State Department and then sent to
Ghana to lead a coup d’état.” Finally, Petitioner argues that he was a “Good Samaritan”
and would “diagnose and treat conditions that Board-certified physicians fail[ed] to
diagnose and treat.” Petitioner’s submissions also make references to a myriad of
irrelevant topics, such as the Flint city water situation, opioid-related overdoses, the basis
for United States invading Iraq, and shootings involving law enforcement officers.

My Order directed that briefs should not be in excess of 25 typed pages. Due to the
fact that Petitioner is incarcerated, I will presume that he does not readily have the means
to submit typewritten filings. Because I am unable to equate hand-written pages to
typewritten pages, and the IG has not objected to the lengthy submissions, I will admit
his filings into the record. However, in a June 6, 2016 Order, I ordered redaction of
Petitioner’s submissions because he repeatedly identified the victim of a sexual assault
for which he had been adjudicated guilty by name, and also submitted documentation
regarding the victim’s medical treatment. I permitted Petitioner an opportunity to file a
written response if he objected to the redaction of the victim’s name from the record so
long as the response neither exceeded three pages in length nor identified the sexual
assault victim. I further cautioned that I may impose sanctions if Petitioner submitted a
noncompliant response. In a 14-page response dated June 15, 2016, Petitioner identified
the sexual assault victim by name. Accordingly, on June 23, 2016, I issued an Order
Sanctioning Petitioner and Striking Petitioner’s Submission Dated June 15, 2016, in
which I struck Petitioner’s submission from the record as a sanction pursuant to 42
CFR. § 1005.14(a).

arguments in support of his request for a live hearing center on his attempt to essentially
re-litigate his conviction and establish that his defense attorney “destroyed evidence” and
was “a paid attorney but he worked for the prosecution.” P. Br. Petitioner pleaded guilty
to the offenses for which he was convicted, and his guilty plea was accepted by the judge
who presided over his criminal case. IG Ex. 7 at 1; see Michigan Court Rules, Rule
6.302 (Pleas of Guilty and Nolo Contendre) (“The court may not accept a plea of guilty
or nolo contendere unless it is convinced that the plea is understanding, voluntary, and
accurate.”)* A live hearing is therefore unnecessary because, pursuant to 42 CFR.

§ 2002.2007(d), Petitioner cannot re-litigate his conviction in this forum. Therefore, I
will decide this case based on the written submissions and documentary evidence. See
Order § V.

II. Issues

Whether there is a basis for exclusion, and, if so, whether the length of the exclusion that
the IG has imposed is unreasonable. 42 C.F.R. § 1001.2007(a)(1)-(2).

III. Jurisdiction
Ihave jurisdiction to decide this case. 42 U.S.C. § 1320a-7(f)(1); 42 C.F.R. § 1005.2.
IV. Findings of Fact, Conclusions of Law, and Analysis*

1. Petitioner’s guilty plea to the offenses of Medicaid fraud (false claim),
health care fraud (false claim), and committing the unauthorized
practice of medicine resulted in convictions for criminal offenses
related to the delivery of an item or service under a state health care
program and an exclusion from Medicare, Medicaid, and all other
federal health care programs for a minimum of five years is
warranted.

The Act requires the exclusion of any individual or entity from participation in all federal
health programs based on four types of criminal convictions. 42 U.S.C. § 1320a-7(a). In
this case, the IG first relied on section 1320a-7(a)(1) as the legal basis to exclude
Petitioner, which states:

> The relevant section of the Michigan Court Rules was lasted updated in January 2015
and is available on the Michigan Courts website.

http: //courts.mi.gov/Courts/MichiganSupremeCourt/rules/Documents/subchapters/Subch
apter %206.300%20Pleas.pdf, last visited June 28, 2016).

4 My findings of fact and conclusions of law are set forth in italics and bold font.
(a) Mandatory exclusion

The Secretary shall exclude the following individuals and entities
from participation in any Federal health care program (as defined in section
1320a-7b(f) of this title):

(1) Conviction of program-related crimes

Any individual or entity that has been convicted of a criminal
offense related to the delivery of an item or service under subchapter
XVIII of this chapter or under any State health care program.

42 USC. § 1320a-7(a)(1).

The IG argues that, pursuant to 42 U.S.C. § 1320a-7(a)(1), Petitioner’s exclusion is
required based on his conviction for two counts of Medicaid fraud (false claim), one
count of health care fraud (false claim), and one count of the unlawful practice of
medicine. IG Br. at 5-7. Petitioner, in his various submissions, does not dispute that he
pleaded guilty to the above-named offenses. As discussed below, I agree with the IG that
exclusion is mandated.

In September 2013, the State of Michigan filed a nine-count felony complaint charging
that Petitioner committed one count of conducting criminal enterprises, seven counts of
Medicaid fraud with regard to false claims, and one count of the unauthorized practice of
Medicine. IG Ex. 4. The following month, in October 2013, the State of Michigan filed
an amended complaint charging Petitioner with 14 felony offenses, to include first degree
criminal sexual conduct, one count of conducting a criminal enterprise, nine counts of
Medicaid fraud (false claim), two counts of health care fraud (false claim), and one count
of unauthorized practice in the health profession. IG Ex. 5. Nearly a year later, in
September 2014, the State of Michigan filed a third amended information charging 15
felony offenses, to include the offenses that were charged in October 2013, along with an
additional count of third degree felony criminal sexual conduct as an alternative to Count
1, first degree criminal sexual conduct. IG Ex. 6. Petitioner entered a guilty plea to
Counts 4 and 5, pertaining to Medicaid fraud (false claim); Count 12, relating to health
care fraud (false claim); Count 14, unlawful practice of medicine; and Count 15, third
degree criminal sexual conduct.° IG Ex. 7 at 1. The remaining 10 counts were
dismissed. IG Ex. 7 at 1. Petitioner was sentenced on September 24, 2014, and at the
time of his sentencing, he had already been incarcerated for 369 days. IG Ex. 7 at 2. For
Count 15, the sentencing judge ordered a minimum sentence of 36 months and a

> Petitioner’s offenses are listed in various sections of the Michigan Compiled Laws,
specifically: § 400.6071 (Counts 4 and 5); § 752.10031 (Count 12); § 333.16294 (Count
14); and § 750.520D1B (Count 15).
maximum sentence of 180 months of incarceration. IG Ex.7 at 2. The judge also
imposed a minimum sentence of 24 months and a maximum sentence of 48 months of
incarceration for Counts 4, 5, 12, and 14, with the sentences for all five counts to be
served concurrently. IG Ex. 7 at 2.

Petitioner has not presented any arguments that his guilty plea to the charges discussed
above does not mandate at a minimum a five-year exclusion. Petitioner, through his
guilty plea, has been convicted of, pursuant to section 1128(a)(1) of the Act, “criminal
offens[es] related to the delivery of an item or service under Medicare or a State
Medicaid program.” IG Exs. 1, 6, citing 42 U.S.C. § 1320a-7(a)(1); see 42 U.S.C.

§ 1320a-7(h)(1) (stating Medicaid is a state health care program for purposes of the Act);
42 U.S.C. § 1320a-7(i)(3) (individual is “convicted” for purposes of an exclusion when
he or she enters a plea of guilty that has been accepted by a federal, state, or local court).
Specifically, Petitioner was convicted of Medicaid fraud and health care fraud, both of
which involved the submission of false claims. Petitioner was also convicted of the
unlawful practice of medicine, an offense that involved him treating patients and billing
Medicaid as if Dr. Elrington had treated those patients. IG Exs. 2,3, 6. Petitioner was
unquestionably convicted of criminal offenses related to the delivery of a health care item
or service under the Medicaid program. 42 U.S.C. § 1320a-7(a)(1).

2. Petitioner’s guilty plea to the offense of third-degree criminal sexual conduct
resulted in a conviction for a criminal offense relating to the abuse or
neglect of patients in connection with the delivery of a health care item or
service and an exclusion from Medicare, Medicaid, and all other federal
health care programs for a minimum of five years is warranted.

Section 1128(a)(2) of the Act requires that an individual or entity convicted of “a
criminal offense relating to neglect or abuse of patients in connection with the delivery of
a health care item or service” be excluded from participation in federal health care
programs. An individual who is excluded under section 1128(a)(2) must be excluded for
a period of not less than five years. 42 U.S.C. § 1320a-7(c)(3)(B).

In addition to entering a plea of guilty to Medicaid fraud, health care fraud, and
practicing medicine without a license, Petitioner was also convicted of third degree
sexual assault on a patient. IG Ex. 7. The charge involved Petitioner, who held no
medical license, performing digital pelvic examinations on a victim and performing a
breast examination on the same victim “even when she was not being seen for a condition
that she believed would have warranted a breast exam.” IG Ex. 9. The offense of third
degree sexual conduct, which is punishable by up to 15 years of imprisonment, entails a
person engaging “in sexual penetration with another person” and “force or coercion is
used to accomplish the sexual penetration.” Mich. Comp. Laws § 750.520d(1)(b), (2).
Petitioner posed as a doctor who was licensed to practice medicine, and employed this
scheme in order to sexually penetrate the victim. Thus, at a minimum, a mandatory five-

year exclusion is warranted because Petitioner pleaded guilty to an offense involving the
abuse of a patient in connection with the delivery of a health care item or service. 42
U.S.C. § 1320a-7(a)(2). See Narendra M. Patel, M.D., DAB No. 1736 (2000)
(concluding that a sexual battery conviction was a criminal offense relating to the abuse
of a patient and warranted exclusion pursuant to section 1128(a)(2)).

3. A 13-year exclusion is not unreasonable based on the presence of one
aggravating factor and no mitigating factors.

As previously discussed, the Act requires a minimum exclusion period of five years when
the exclusion is mandated under section 1320a-7(a). 42 U.S.C. § 1320a-7(c)(3)(B). The
IG increased the exclusion period from the minimum five years to 13 years based on his
consideration of one aggravating factor. IG Ex. 1 at 1-2. The IG has the discretion to
impose an exclusion longer than the minimum period when there are aggravating factors
present. See 42 C.F.R. § 1001.102(

LS

The IG asserts that the presence of one aggravating factor warrants an exclusion for 13
years, and neither the IG nor Petitioner has argued that there are any regulatory
mitigating factors present that may be considered as a basis for reducing the period of
exclusion to no less than five years. See 42 C.F.R. § 1001.102(a)-(c) f

Petitioner was sentenced to a period of incarceration for the offenses for which he was
convicted. The period of incarceration, a minimum of three years up to a maximum of 15
years, is quite significant. IG Ex. 7; see IG Ex. 8 (printout from Michigan Department of
Corrections website, showing an earliest potential release date of September 19, 2016 and
a maximum discharge date of September 19, 2028). It is also noteworthy that Petitioner
was incarcerated for 369 days pending his trial and ultimate conviction. IG Ex. 7 at 2.
The IG properly considered the period of incarceration to be an aggravating factor in this
case. See Jason Hollady, M.D., DAB No. 1855 at 12 (2002) (stating that a nine-month
period of incarceration was “relatively substantial”); Gary Alan Katz, R.Ph., DAB No.
1842 at 10 (2002) (“Incarceration for an indeterminate period with a minimum of one
year and a maximum of seven is significant in and of itself and certainly justifies a longer
period of exclusion than if there was no incarceration or incarceration of a lesser type or
shorter period.”)

In summary, the 13-year period of Petitioner’s exclusion is not unreasonable based on the
significant aggravating factor present in this case. Petitioner was ordered to be
incarcerated for no less than three years, but up to 15 years. Petitioner committed
Medicaid fraud, health care fraud, treated patients and billed Medicaid as a doctor when

® Thave reviewed each of the regulatory mitigating factors enumerated in 42 C.F.R.
§ 1001.102(c)(1)-(3) and I have determined the evidence does not indicate that any of
those factors are applicable.
in fact he did not have a medical license, and committed a felonious sexual assault on a
patient. Petitioner’s conduct for which he pleaded guilty demonstrates his
untrustworthiness and a lack of integrity in dealing with health care programs. I therefore
conclude that the 13-year period of exclusion is not unreasonable. See Jeremy Robinson,
DAB No. 1905 at 3 (2004) (ALJ review must reflect the deference accorded to the IG by
the Secretary).

V. Effective Date of Exclusion

The effective date of the exclusion, August 20, 2015, is established by regulation, and I
am bound by that provision. 42 C.F.R. §§ 1001.2002(b), 1005.4(c)(1).

VI. Conclusion

For the foregoing reasons, I affirm the IG’s decision to exclude Petitioner from
participation in Medicare, Medicaid, and all other federal health care programs for a
period of 13 years, effective August 20, 2015.

/s/
Leslie C. Rogall
Administrative Law Judge
